Case 1:15-cv-00382-HSO-JCG Document 322 Filed 12/28/18 Page 1of5

SOUTHERN OISTRICT OF MISSIESIPR;

    
  

IN THE UNITED STATES DISTRICT COURT Fi
FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
SOUTHERN DIVISION DEC 28 2018

ARTHUR JOHNSTON

 

 

L8Y.

   

 

DEPUTY

DOUGLAS HANDSHOE

v. CIVIL ACTION NO. 1:15cv382-HSO-JCG
VAUGHN PERRET, CHARLES LEARY &

DANIEL ABEL, D/B/A/ TROUT POINT

LODGE LTD OF NOVA SCOTIA & IN

THEIR INDIVIIDUAL CAPACITIES

PROGRESS MEDIA GROUP LIMITED,
MARILYN SMULDERS, & ASHOKA

RESPONSE IN OPPOSITION TO COUNTERCLAIMANT LEARY’S
MOTION TO STRIKE PLEADINGS (ECF# 311)

Plaintiff/Counter-Defendant Douglas Handshoe respectfully submits this
response in opposition to Counter-Claimant Charles Leary’s Motion to Strike
Pleadings (ECF# 311) and he will show that Mr. Leary’s Motion should be denied.

Leary’s Motion should be denied for numerous reasons including that the
Motion to Strike was not timely filed under the Rule 12(f). Further Mr. Leary has
received fair notice of the Affirmative Defenses Handshoe intends to assert. The
Fifth Circuit defines the fair notice standard as, “[a] defendant must plead an
affirmative defense with enough specificity or factual particularity to give the

plaintiff ‘fair notice’ of the defense that is being advanced.”! Handshoe

 

14 Rogers v. McDorman, 521 F.3d 385 (5th Cir. 2008)
Case 1:15-cv-00382-HSO-JCG Document 322 Filed 12/28/18 Page 2 of 5

respectfully submits the affirmative defenses he asserted meet and exceed that
standard, especially considering he proceeds pro se in this litigation.

In effect, Leary is asking this Court to hold Handshoe’s defenses to a higher
standard than those which this Court applied to the Leary’s Counter claims in its
Opinion and Order for the Handshoe Motion To Dismiss (ECF #293). For example
Leary complains the “Third Defense [should be struck because it] does not specify
which works are involved or which acts of alleged infringement at what time”,
details Leary’s own Counterclaims lack as this Court noted in its’s Opinion and
Order dated October 26, 2018 (ECF #293) when it wrote, “According to Leary’s
pleadings, Handshoe created illegal copies of the four photographs and caused
them to be published on the Slabbed commercial website, although he does not
plead a specific date or dates of the alleged infringement. Countercl. [233]”
(Emphasis added) Such attempts by Leary to shift the burden of pleading the dates
and other details to which Leary is alleging copyright infringement to the
Defendant saturate the entire pleading.

Leary in essence is asking this Court to hear only his side of this controversy

ccce

portraying Handshoe and Slabbed New Media’s reporting as ““‘an internet

campaign to damage Perret and Leary” since at least 2011”? in a hate filled,

 

2 If Leary’s meaning of “continuous infringement” is rooted in Taylor v Meirick, 712 F.2d 1112 (7** Cir. 1983) his
allegations will fail as being time barred. As this Court noted the separate accrual rule set out in Petrella v. Metro-
Goldwyn-Mayer, Inc., 134 S. Ct. 1962, 1969 (2014) applies in determining the three year statute of limitations.

3 See ECF 311, Page 1, Second Paragraph
Case 1:15-cv-00382-HSO-JCG Document 322 Filed 12/28/18 Page 3 of 5

homophobic campaign while silencing Handshoe’s defense that the postings to the
Slabbed website that form the heart of this civil action were at all times factual and
where of use to the Federal Bureau of Investigation in their investigation of Aaron
Broussard. Those publications also clearly depict Leary’s role in what the US
Attorney would later label as criminal acts.

Handshoe concedes that Slabbed New Media’s reporting was devastating to
Broussard, Leary, Perret and Trout Point Lodge, mainly because it was based upon
Leary, Perret and Abel’s own sworn affidavits in the Louisiana Media defamation
case they were contemporaneously litigating in Canada, which clearly showed the
financial transactions Leary, Perret and Abel conducted on Broussard’s behalf.
Further, Leary admitted in a blog post, since deleted, that it was no secret he
managed Broussard’s property in Nova Scotia, including the property of Nova
Scotia Enterprises LLC, a Louisiana registered LLC which in reality owned
nothing in Canada, a fact Leary would later judicially concede.

Handshoe respectfully submits telling his side of things in the form of the actual
publications will support his Defenses, including but not limited to Fair use,
Copyright Misuse, Unclean Hands, Res Judicata and Laches, Statute of
Limitations, Estoppel, Abandonment/Forfeiture, Failure to plead with Specificity

and Good Faith/Lack of Malice.
Case 1:15-cv-00382-HSO-JCG Document 322 Filed 12/28/18 Page 4 of 5

These matters are more fully discussed in the accompanying Memorandum that
is contemporaneously filed with this Opposition.

Respectfully submitted this 28" day of December,
2018,

ee

Plaintiff

Douglas Handshoe
Post Office Box 788
110 Hall Street
Wiggins, MS 39577
(601) 928-5380
earning04@gmail.com
Case 1:15-cv-00382-HSO-JCG Document 322 Filed 12/28/18 Page 5of5

CERTIFICATE OF SERVICE

I, Douglas Handshoe, hereby certify that on December 28, 2018 the
foregoing was sent for electronically filing by me via the Clerk of the Court using
the ECF system which sent notification to all counsel of record upon filing by the
Clerk.

I, Douglas Handshoe, hereby certify that on December 28, 2018, I mailed
the foregoing to Charles Leary at 308 5th Ave E, Vancouver, BC V5T 1H4
Canada.

Respectfully submitted this 28" day of December, 2018,

/—
Douglas Handshoe
Post Office Box 788
110 Hall Street
Wiggins, MS 39577
(601) 928-5380
earning04@gmail.com
